TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 13, 2022



                                        NO. 03-22-00280-CV


                               The Hertz Corporation, Appellant

                                                v.

                                    Chandra Oglen, Appellee




     APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on February 16, 2022. Having

reviewed the record, the Court holds that The Hertz Corporation has not prosecuted their appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.